Citation Nr: 0526934	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for traumatic osteoarthritis of the lumbosacral spine, from 
June 26, 1998 to December 18, 2002.

2.  Entitlement to a rating in excess of 40 percent for 
traumatic osteoarthritis of the lumbosacral spine, from 
December 19, 2002, forward.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  In July 
2002, the Board granted entitlement to service connection for 
a low back disorder.  In August 2002, the RO implemented the 
Board's decision and assigned an initial rating of 20 
percent, effective June 26, 1998.  In June 2003, the RO 
assigned a rating of 40 for the low back disorder, effective 
December 19, 2002.  Also in June 2003, the RO denied 
entitlement to a TDIU.  


FINDINGS OF FACT 

1.  The veteran's symptoms of traumatic osteoarthritis of the 
lumbosacral spine more closely approximate ankylosis of the 
spine at an unfavorable angle with marked deformity.

2.  The veteran is in receipt of a 100 percent schedular 
evaluation, effective June 26, 1998.





CONCLUSIONS OF LAW

1.  The criteria for a total schedular disability rating for 
traumatic osteoarthritis of the lumbosacral spine have been 
met, effective June 26, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability is moot.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
(DCs) identify the various disabilities.  Id.  It is 
necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-00.
While this claim was pending, the criteria for evaluating 
disorders of the spine, including traumatic osteoarthritis of 
the lumbosacral spine, were amended effective September 23, 
2002, and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-54349 (August 22, 2002); 68 Fed. Reg. 51,454- 
51,458 (August 27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004).    



The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
case, the medical evidence shows that former DC 5286 is the 
most appropriate diagnostic code.  Under that diagnostic 
code, a 100 percent rating requires complete bony fixation of 
the spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
DC 5286.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Nix v. 
Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).

The evidence shows the veteran's osteoarthritis of the 
lumbosacral spine is of such severity that an initial 100 
percent rating is warranted under DC 5286.  At VA examination 
in May 2005, the examiner diagnosed severe post-traumatic 
arthritis of the lumbar spine with spinal instability.  X-
rays revealed severe multi-level osteophyte formation.  The 
examiner opined that the lumbar spine had undergone a fixed 
deformity causing the veteran to become stooped at 30 
degrees, precluding the ability to sit or stand.  Range of 
motion testing demonstrated an ability to move the torso no 
more than 5 to 15 degrees in any direction.  The veteran 
reported constant high-level pain requiring bedrest during 
flare-ups, which occur daily.  Weakness of the lower 
extremities, combined with his ankylosis, listing, antalgic 
gait, and asymmetrical spine, require use of a cane and 
assistance with walking, dressing, bathing, and using the 
toilet.

Other competent evidence of record shows the onset of severe 
lumbar symptomatology is not a recent event.  An August 1998 
X-ray disclosed lumbar spondylosis.  See Wallin v. West, 11 
Vet. App. 509 (1998) (ankylosing spondylosis produces pain 
and stiffness as a result of inflammation of the sacroiliac, 
intervetebral, and costovertebral joints).  It was noted at 
that time that the veteran was unable to bend or move 
forward, and that he needed an attendant.  A June 2003 VA 
examination, while not comprehensive, noted the veteran's 
flare-ups were daily with constant pain.  Range of motion 
testing at that time revealed limited movement similar to 
that found at the May 2005 examination, and kyphosis was also 
noted.  




See Godfrey v. Brown, 7 Vet. App. 398, 403 (1995) (kyphosis 
is abnormal backward curvature of the spine, i.e., 
hunchback).  The veteran was stooped from the waist and had 
stiffness from range of motion testing.  The spine was fixed 
at 20 degrees of flexion.  During flareups, range of motion 
was reported as 0.  An examining physician in July 2003 
remarked the veteran walks with difficulty even with a spinal 
brace and cane.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified in the rating criteria.  38 C.F.R. § 4.21 
(2004).  In the present case, reasonable doubt has arisen 
regarding the degree of disability.  As this doubt must be 
resolved in favor of the veteran, an evaluation of 100 
percent is appropriate.  See 38 C.F.R. §§ 3.102, 4.3 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
The assignment of the maximum schedular rating represents a 
full grant of benefits and thus obviates the need for further 
development of the claim pursuant to VA's duty to notify and 
assist.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

A claim for a TDIU may not be considered when a schedular 
100-percent rating is in effect.  No additional monetary 
benefit would be available in such a case.  See Bowling v. 
Principi, 15 Vet. App. 1 (2001); Roberson v. Principi, 251 
F.3d 1378 



(Fed. Cir. 2001).  As the decision below grants a 100 percent 
rating for the veteran's low back disorder, the appeal 
regarding the TDIU issue is dismissed.


ORDER

Entitlement to an initial rating of 100 percent for traumatic 
ostearthritis of the lumbosacral spine is granted, subject to 
the laws governing the award of monetary benefits.

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is moot, and 
is dismissed for lack of jurisdiction.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


